Citation Nr: 1636650	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in August 2015.

In an April 2016 rating decision, the RO granted service connection for squamous cell carcinoma, assigning a noncompensable rating, effective May 11, 2012.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the issue of entitlement to a compensable rating for bilateral hearing loss was remanded due to the Veteran's assertions that his symptoms had worsened.  06/05/2015 VBMS entry, Hearing Testimony at 4, 9.  

In February 2016, the Veteran underwent a VA examination to assess the severity of his bilateral hearing loss.  No puretone thresholds or speech discrimination scores were reported.  The examiner checked the boxes for normal hearing, right and left ears.  The examiner commented that there was poor inter-test reliability.  The Veteran's responses to behavioral audiometry testing were unreliable and invalid in both ears.  On pure tone testing, his responses were unreliable and not consistent with audiologic findings.  Pure tone thresholds were supra-threshold significantly when compared to speech reception thresholds.  The examination results were not adequate for rating purposes.  

In an April 2016 submission, the Veteran asserted that the invalid results were due to being uncomfortable in a strange testing environment and he asserted that he was having a bad day.  04/29/2016 VBMS entry, VA 21-4138 Statement in Support of Claim.  In a June 2016 submission, the Veteran requested another evaluation to properly test his hearing.  06/29/2016 VBMS entry, Correspondence.

While recognizing the examiner's notations that the testing was unreliable, the Board notes that the examiner indicating "normal hearing" is inconsistent with August 2012 and June 2014 audiological evaluations of record which reflect sensorineural hearing loss, albeit at a noncompensable level.  08/20/2012 VBMS entry, VA Examination; 11/19/2015 VBMS entry, CAPRI at 82.  

The Veteran should be afforded another VA examination to assess the severity of his bilateral hearing loss.  The Veteran is reminded that while VA has a duty to assist in the development of his claim, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any and all attempts should be made to obtain reliable results that are adequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

Any and all attempts should be made to obtain reliable results that are adequate for rating purposes.  

The examiner should provide an opinion concerning any functional or occupational limitations associated with his bilateral hearing loss.  The examiner should provide supporting rationale for this opinion.  

2.  Thereafter, readjudicate entitlement to an increased rating for bilateral hearing loss.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




